Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to because drawing sheets are not numbered. In this case, the drawing sheet should be numbered from 1/11 through 11/11.  See MPEP 608.2 (V) (t).    
2.         The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “100,” “400,” “500,” and “600.” 
3.       The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “300e” in Fig. 3C and “400e” in Figs. 4A-4B.  
4.        The drawings are objected to because drawing it appears that reference characters “500:i(1), 5002(1), 5002(2), 5003(1), 5003(2), 5004(2)” in Fig. 6A are inconsistent with the description and “500i1(1), 5004(2)” are used multiple times to identify different parts. Please replace with “5001a(1), 5001a(2), 5002a(1), 5002a(2), 5003a(1), 5003a(2), 500aa(1), 5004a(2)”.

             Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.           Applicant is reminded of the proper language and format for an abstract of 

the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

6.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “comprising” and “comprises.” 
See MPEP § 608.01(b).

7.          The disclosure is objected to because of the following informalities: 

Regarding paragraph 30,
Replace “302c(2), 302’c(2)” (line 3) with “300c(2), 300’c(2)”.
Language “parallel, substantially parallel, or within one degree of parallel” (lines 4-5) appears to be misdescriptive.
Language “parallel, substantially parallel, or within one degree of parallel” (lines 5-6) appears to be misdescriptive.
Replace “302(1) and 302(2)” (line 7) with “302(1), 302’(1) and 302(2), 302’(2)”.
Regarding paragraph 31,
Replace “to the left of” (line 3) with “below”.
Replace “below” (line 4) with “to the left of”.
Regarding paragraph. 36, 
Replace “300c(3)” (line 3) with “400c(2)”.
Regarding paragraph 37, 
Replace “302(1)” (line 2) with “302(2)”.
Replace “400(c)(1) and 400(c)(2)” (line 8) with “400c(1) and 400c(2)”.
Replace “300(c)(3) and 300(c)(4)” (line 9) with “300c(3) and 300c(4)”. 
Replace “400” (line 11) with “400a”.
Regarding paragraph 39, 
Replace “300” (line 5) with “300e”.
Regarding paragraph 41,
Replace “55 facets, 1-55” (line 2) with “50 facets, 1-34, 38, 41-55”.
Regarding paragraph 44, 
Replace “500a” (line 1) with “55”.
Regarding paragraph 61, 
Replace “5003e, 5003e” (line 3) with “5003e, 5004e”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.         Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 1, “the center of the girdle” lacks antecedent basis.
Regarding claim 1, wherein the second new gridle facet is directly connected to the table, and perpendicular shortened first new gridle facet” is confusing. It is not clear what is the relation between the shortened first new gridle facet and the second new gridle facet.
              Regarding claim 4, “the distance between the cutlet and the table” and “the distance between the pavilion and the table” lack antecedent basis. 
              Regarding claim 5, “wherein the length/width ration is between 1.00 to 1.03 of the width” is confusing. First, the length/width” and “the width” lacks antecedent basis. Second, it is not clear the length and width radio of which component has    been claimed. 
               Regarding claim 6, “making a cut through the crown increasing the table to 75%” is confusing. It is not clear how cutting through the crown increase the table size. In addition, it is not clear in what dimension the table is increased 75%. 
               Regarding claim 7, “making the cut parallel to the first facet of the gridle” lacks antecedent basis. 


    PNG
    media_image1.png
    392
    422
    media_image1.png
    Greyscale




Allowable Subject Matter
10.       Claim 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Regarding claim 1, as best understood, the closes art, Shah (WO 2016/193989 A1), provided with the IDS submitted on 08/01/2019, teaches a method of cutting a diamond from a princess cut diamond, said princess cut diamond comprising: a table 1 (see annotated partial  Fig. 6A of Shah shown above); a crown 2 disposed below the table 1 a girdle 3 disposed beneath the crown 2, wherein the girdle 3 comprises four facets forming a substantially rectangular shape, wherein the four facets comprise a first facet 10 , a second facet 11 substantially perpendicular to the first facet, a third facet 13 substantially perpendicular to the second facet 11, and a fourth facet 14 substantially perpendicular to the third facet 13 and substantially perpendicular to the first facet 10; a pavilion 4 disposed below the girdle, and a culet 5 directly below a point substantially at the center of the girdle, wherein the method comprises: making a cut parallel to the third facet 13, proceeding from the second facet to the fourth facet, thereby: removing a portion of the crown and pavilion. 
              However, Shah does not disclose the steps of shortening the second facet and the fourth facet, and resulting in a first new girdle facet, wherein the first new girdle facet is directly connected to the table; making a cut parallel to the shortened fourth facet, proceeding from the first new girdle facet to the third facet, thereby: removing another portion of the crown and the pavilion, shortening the third facet, shortening the first new girdle facet to a first measurement, resulting in a second new girdle facet having a second measurement, wherein the second new girdle facet is directly connected to the table, and perpendicular shortened first new girdle facet, and wherein the shortened first new girdle facet and the second new girdle facet meet at a first point; and  cutting the pavilion such that the culet is directly under a second point that is within 1% deviation of half the first measurement from the first point and half the second measurement from the first point.

Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Alburger (4,708,001), Jones (3,875,760), Goldstein (2,340.659), Smith (2004/0055333), Strand, II et al. (10,362,843), Tomasik (2019/0274399) and Rydlewicz (2013/0019636) teach a method of cutting diamond from a princess cut diamond.    

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  May 26, 2022